Order of filiation of the Children’s Court, County of Westchester, affirmed, with costs. Nolan, P. J., Carswell, Johnston and Sneed, JJ., concur; Wenzel, J., dissents, votes to reverse the order and to dismiss the complaint, with the following memorandum: While it is not necessary in a filiation proceeding to establish paternity beyond a reasonable doubt, I do not here find the substantial degree of proof required in eases of this kind. Nor do I believe that the presumption of legitimacy has been overcome. [See post, p. 951.]